
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.4


June 6, 2002

John M. Ingram
c/o Ingram Realty Advisors
600 Unicorn Park Drive
Woburn, MA 01801

Re: Consulting Services

Dear John:

        This letter (the "Agreement") confirms the terms and conditions under
which you have agreed to perform consulting services for The Mills Corporation
and its affiliates (collectively, the "Company").

        1.    Scope of Work.    Under this Agreement, you will provide
consulting services to the Company with respect to such development, leasing and
other transactions as may be assigned to you from time to time. We envision that
in some instances you will take a primary role in negotiating business deals on
behalf of the Company. In other instances, your role will be more secondary in
nature, consisting primarily of reviewing drafts of transaction documents and
advising the Company on business terms, strategies, etc. In this regard, we
anticipate that your efforts will be focused on areas including (a) assessing
opportunities for the Company in the Boston region; (b) assisting with the
evaluation of pre-development sites in other areas of the United States;
(c) aiding in the development of relationships with department stores and the
periodic review of those relationships; and, (d) the development of
relationships and potential negotiations of agreements with major retailers in
Europe. We envision that the services you perform on behalf of the Company will
require, on average, approximately 25% of normal business hours. In performing
your services under this Agreement, you will, of course, be interacting with
various business executives and attorneys of the Company. Your services should
be coordinated with James F. Dausch, the Company's Senior Executive Vice
President-Development (as to development matters) and Judith S. Berson,
Executive Vice President-Leasing (as to leasing matters). They will assist you
in prioritizing the various projects that may be assigned to you from time to
time.

        2.    Term.    The term of this Agreement shall be for eighteen
(18) months, beginning as of June 1, 2002. At the conclusion of the term, we
will meet to explore whether an extension of the term of this agreement will be
mutually acceptable. Either party may terminate this Agreement for its own
convenience at any time, with or without cause, by giving thirty (30) days
written notice to the other party.

        3.    Independent Contractor Relationship.    You will be an independent
contractor and not an employee of the Company. Neither you nor the Company shall
represent directly or indirectly that you have authority to bind the Company, or
to incur any liabilities or obligations of any kind in the name of or on behalf
of the Company. You shall not assign or subcontract any of your obligations
hereunder without prior written consent of the Company.

        4.    Payment for Services.    The Company will pay you for services
rendered pursuant to this Agreement a fee (the "Fee") which shall be calculated
and payable as follows: the Company shall pay you a monthly guaranteed draw (the
"Draw"), payable on the first business day of each month, in the amount of
$15,000 per payment with respect to services performed during the preceding
month. Fees payable pursuant to this Agreement will be in addition to, and not
in lieu of, fees that you earn in your capacity as a director of the Company.

        5.    Expense Reimbursement.    The Company will reimburse you for
reasonable and pre-authorized travel expenses for purposes of face-to-face
client meetings. Such reimbursement shall be made in accordance with and subject
to the Company's standard policies concerning reimbursable expenses.

--------------------------------------------------------------------------------

        6.    Tax Treatment.    You and the Company agree that the Company will
treat you as an independent contractor for purposes of all tax laws (local,
state and federal) and file forms consistent with that status. As an independent
contractor, you acknowledge that you will not be entitled to receive
unemployment benefits in the event this Agreement terminates, or workers'
compensation benefits in the event that you are injured in any manner while
performing obligations under this Agreement. You will be solely responsible to
pay any and all local, state, and/or federal income, and social security and
unemployment taxes. The Company will provide you with a Form 1099 to the extent
required by law.

        7.    Changes.    This Agreement shall not be changed, modified,
supplemented or amended except by express written agreement signed by you and
the Company.

        8.    Burden and Benefit.    This Agreement shall be binding upon, and
shall inure to the benefit of, the Company, its successors and assigns, and you
and your heirs. The Company shall have the right to assign its rights hereunder
to any successor in interest, whether by merger, consolidation, sale of assets,
or otherwise.

        9.    No Waiver.    The failure of either party to execute a right or to
require performance by the other party of any part of this Agreement shall not
affect the full right to exercise such right or to require such performance at
any time thereafter, nor shall the waiver by either party of a breach of any
provision of this Agreement constitute a waiver of any later breach of the same
or any other provision.

        10.    Complete Agreement.    This Agreement is the complete and
exclusive statement of the Agreement between the parties and supersedes any and
all prior or contemporaneous representations, communications and contractual
agreements relating to the subject matter of this Agreement, whether written or
oral.

        11.    Applicable Law.    This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia without
regard to the conflict of laws provisions thereof.

        12.    Severability.    The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any one or more of the
provisions hereof shall not affect the validity or enforceability of any one or
more of the other provisions hereof.

        13.    Notices.    All notices, demands, requests or other instruments
which may be or are required to be given hereunder shall be in writing and sent
to you or the Company to the addresses set forth in this Article, by hand
delivery, via facsimile, certified mail-return receipt requested, or via
overnight courier, and shall be deemed sufficient notice and demand in any case
arising under this Agreement. Each party may give notice to the other party of a
change of its address for the purposes of giving notice under this paragraph
which thereafter, until changed by a like notice, shall be the address of such
party for all purposes of this Agreement.

    Client:   The Mills Corporation
Attn.: General Counsel
1300 Wilson Blvd.
Suite 400
Arlington, VA 22209
Telephone: 703-526-5155
Facsimile: 703-526-5298
 
 
Consultant:
 
John M. Ingram
c/o Ingram Realty Advisors
600 Unicorn Park Drive
Woburn, MA 01801
Telephone: 781-938-4460
Facsimile: 781-932-3092


--------------------------------------------------------------------------------

        Please confirm your agreement to the foregoing matters by signing and
returning a copy of this letter. We look forward to working with you.

    Very truly yours,
 
 
THE MILLS CORPORATION
 
 
By:
 
/s/  LAURENCE C. SIEGEL      

--------------------------------------------------------------------------------

Laurence C. Siegel
Chairman and Chief Executive Officer
 
 
 
 
  CONFIRMED AND AGREED:        
/s/  JOHN M. INGRAM      

--------------------------------------------------------------------------------

John M. Ingram

 
 
 
 

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.4
